internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi 4-plr-145439-02 date march re legend husband wife child a child b_trust trust real_property accountant attorney date date date x dear this is in response to your letter dated date requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations and sec_2642 of the internal_revenue_code to make allocations of generation-skipping_transfer gst tax exemptions to transfers to trusts the facts and representations submitted are summarized as follows husband and wife are married on date husband and wife created two trusts trust for the benefit of child a and her issue and trust for the benefit of child b and her issue at the same time husband contributed an undivided interest_in_real_property to trust and another undivided interest_in_real_property to trust each undivided_interest was valued at dollar_figurex the provisions of the two trusts are identical except for the beneficiary designations plr-145439-02 article i sec_1 of each trust provides that the trustee is to distribute or apply so much of the net_income to or for the benefit of the respective beneficiary as the trustee in the trustee’s sole discretion deems advisable for her health maintenance support education and welfare any net_income not so distributed or applied is to be added to principal sec_1 provides for the distribution of principal to or for the beneficiary and or to or for the benefit of the beneficiary’s living issue as the trustee may deem advisable to provide generously for the health maintenance support education and welfare of the beneficiary and or her issue sec_1 provides that the trust is to terminate on the respective beneficiary’s death and the trustee is to distribute the remaining principal and accumulated or accrued income to such of the beneficiary’s issue in such amounts or shares in further trust or otherwise as the beneficiary appoints by will to the extent the property is not effectively appointed it is to be distributed outright or in further trust to or for the beneficiary’s then living issue per stirpes sec_1 and sec_2 provide directions for distribution of the trust property in the event the beneficiary dies without issue attorney drafted the trust agreement and accountant prepared the gift_tax returns husband and wife elected to treat the gifts of undivided interests_in_real_property as made one-half by each under sec_2513 on date the gifts were reported on timely filed gift_tax returns in the course of preparing the returns however accountant inadvertently failed to allocate any of husband’s and wife’s gst_exemption to the transfers in reviewing the returns attorney noticed the omission and on date submitted the request on behalf of husband and wife for an extension of time under sec_2642 and sec_301_9100-1 and sec_301_9100-3 to allocate a portion of their unused gst_exemption to those gifts husband and wife have not allocated any gst_exemption to gifts made after the date transfers sec_2513 provides that a gift made by one spouse to any person other than such person’s spouse shall be considered as made one-half by that person and one-half by such person’s spouse but only if both spouses have signified their consent sec_2601 imposes a tax on every generation-skipping_transfer a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is generally defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of the gst_exemption allocated to the trust or to property transferred in a direct_skip and the denominator is the value of the property transferred to the trust or involved in the direct_skip plr-145439-02 sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual to any property with respect to which the individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor's lifetime other than in a direct_skip is made on form_709 sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for the transfer or is deemed to be made under sec_2632 or c the value of the property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 sec_2642 provides that the secretary shall by regulation prescribe the circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation or election shall be treated as if not expressly prescribed by statute sec_2652 provides that if under sec_2513 one-half of a gift is treated as made by an individual and one-half of the gift is treated as made by the individual’s spouse the gift shall be so treated for purposes of chapter notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_transfer_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except plr-145439-02 in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore husband and wife are granted an extension of time of days from the date of this letter to make an allocation of available gst tax exemption with respect to the date transfers of interests_in_real_property to trust and trust the allocation will be effective as of the date of the transfers to the trusts and the inclusion_ratio with respect to each trust will be determined under sec_2642 based on the value of the transfer to each trust as finally determined for gift_tax purposes the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent the allocation should be made on supplemental form_709 united_states gift and generation-skipping_transfer_tax returns and filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to each supplemental form_709 two copies are enclosed for this purpose plr-145439-02 sincerely heather c maloy associate chief_counsel passthroughs and special industries
